Citation Nr: 1760119	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded this claim for additional procedural and evidentiary development in July 2011, February 2013, November 2013, August 2015, and September 2016.   


FINDING OF FACT

The Veteran does not meet the schedular rating criteria for entitlement to a TDIU, and his service-connected low back strain does not prevent him from securing or following substantial gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations or addendum opinions that discussed the impact of his back disability on his ability to work in June 2006, September 2011, August 2014, January 2016, and March 2017.  In multiple statements throughout the appeal, the Veteran's representative has made assertions regarding the adequacy of VA examinations, which the Board notes are generic boilerplate, with no suggestion of specific inadequate portions.  However, the Board determines that these examination reports and VA addendum medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The VA examinations and VA addendum medical opinions are adequate to decide the Veteran's claim. 

In September 2016, the Board remanded the claim to ask the Veteran to complete an application for TDIU, associate with the claims file an addendum VA medical opinion regarding the impact of the Veteran's service-connected low back strain on his employment, refer the claim to the Director of Compensation Service for extraschedular consideration, and issue a supplemental statement of the case (SSOC) if any benefit was denied.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that his service-connected low back strain prevents him from securing or following gainful employment.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran receives VA compensation for one service-connected disability of low back strain, which is evaluated as 40 percent disabling.  Thus, the Veteran does not meet the criteria for establishing entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth for schedular consideration of entitlement to a TDIU.  The rating board will include a full statement as to a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award an extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The AOJ referred the Veteran's claim to the Director of Compensation Service in May 2017.  In an August 2017 administrative decision, the Director determined that entitlement to a TDIU on an extraschedular basis was not warranted.  

In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disability, the Board must consider the Veteran's work history, education, and any special training.  In a January 2017 application for increased compensation based on unemployability (VA From 21-8940), the Veteran indicated that his spinal disc degeneration and right leg nerve damage prevent him from securing and following any substantially gainful occupation.  The Board notes that the Veteran's right leg neurological disorders are not service-connected and cannot be considered in awarding entitlement to a TDIU.  

The Veteran reported that he last worked full time in December 2016, but that his low back strain and right leg nerve damage affected his full-time employment since June 2006.  He indicated that he previously worked as a truck driver, an automobile repairman, road maintenance worker, and a worker.  He listed several companies for which he worked as a truck driver, mechanic, farmer driver, or road maintenance worker from 2011 to 2016.  He stated that he attained a high school diploma.  

He also noted in a January 2006 VA Form 21-8940 that he was trained as an Army Military Policeman in service.  He indicated that he previously worked as a welder, a plumber assistant, and engine mechanic going back to 2004.  He stated that he could not sit in a chair for any length of time or afford to go to school.  Likewise, in a September 2011 VA Form 21-8940, the Veteran noted that he worked as a truck driver, farm hand, and a factory worker for five companies between January 2008 and October 2010.  He also indicated that a ruptured disc at the L4-L5 spinal segments was preventing him from securing and following a substantially gainful occupation.  

The Veteran has submitted numerous statements indicating that his service-connected low back strain interfered with his ability to work.  Specifically, in an August 2006 statement, he indicated that he filed for bankruptcy and that he was denied Social Security Administration (SSA) benefits, but that he could not return to work.  In a December 2006 notice of disagreement (NOD), the Veteran stated that his back limited his ability to sit and walk.  He indicated that he performed vehicle hauling duties approximately 10 to 30 hours per week but that he is unable to work full time due to complications from back pain.  In a June 2011 statement, the Veteran's representative contended that the Veteran could not work as a truck driver because he had difficulty with prolonged sitting and bouncing.  

In a September 2011 statement, the Veteran contended that he has held 15 different jobs since December 2006 due to his back disability.  Similarly, in a June 2016 statement, the Veteran's representative noted that the Veteran lost his trucking job in May 2010 due to back pain.  The representative noted that the Veteran worked at a new job for only one day before quitting due to back pain and that he was unemployed from October 2014 to January 2015 due to his service-connected back disability.  

The claims file includes many responses from the Veteran's previous employers, such as from April 2008, October 2011, and November 2011, discussing the Veteran's pay, weekly hours, and type of work performed during the appeal period.  Additionally, Vocational Rehabilitation records show that the Veteran applied for training on several occasions during the appeal.  

SSA records show that he applied for disability benefits in 2008.  His work experience included working as a truck driver and working 12 to 14 hours per day.   He indicated in his SSA application that his service-connected low back strain and nonservice-connected disabilities impacted his ability to walk, sit, get along with others, climb stairs, reach, stand, bend, squat, and lift.  

Numerous VA and private medical professionals have discussed the impact of the Veteran's service-connected disability on his ability to work.  A May 2006 VA social work note showed that the Veteran was not working and that he presented to urgent care for acute back pain.  Additional VA treatment records from May 2006, July 2006, and August 2006 note that the Veteran was working but with restrictions due to his back pain.  A December 2006 letter from a private doctor noted that the Veteran's L4-L5 spinal segment ruptured in the spring of 2006.  A November 2011 VA treatment note showed that the Veteran continued to work in trucking because this job mostly required being in a sitting position.  An October 2012 VA treatment record shows that the Veteran reported he continued to work full time driving a truck locally.  A January 2013 VA orthopedic outpatient note showed that the Veteran was not working due to a cracked rib injury (the Veteran reported he had filed a claim for workman's compensation for this injury).  A January 2013 letter from a private doctor noted that the Veteran injured his back and right anterior rib in November 2012, and that these injuries were exacerbated by work activities, even though he had restrictions at work.  The doctor determined that the Veteran should be temporarily off of work in order for his injuries to heal, and that he should be employed in a job in which he could sit because twisting and bending his back exacerbated his symptoms.  

An October 2014 VA treatment record shows that the Veteran reported having long-standing back problems, where the pain radiated down his right leg.  He reported he worked as an over-the-road (OTR) truck driver and spent 12 to 14 hours behind the wheel every day.  A November 2014 VA treatment record shows that the examiner noted that the Veteran worked as a truck driver "50+ hrs/week."  A March 2015 VA treatment record shows that the Veteran stated he was unable to work due to the pinched nerve in his back.  He reported being out of work from October 2014 to January 2015.  In a subsequent March 2015 VA primary care outpatient note, it showed that the Veteran complained of not being able to work as a truck driver because of back pain.  He told the doctor that he was working for his township as a shop clerk.  However, an April 2017 VA primary care outpatient note showed that the Veteran worked full time as a long-distance semi-truck driver and that he was recently evaluated for a commercial driver's license (CDL).  

Additionally, VA examiners have discussed the impact of the Veteran's back disability on his ability to work.  A June 2006 VA examiner noted that the Veteran was employed as a mechanic and a truck driver, but that he was receiving disability benefits.  The Veteran told the examiner that he was not working because of pain and muscle spasms in his back.  A January 2016 VA examiner determined that the Veteran's back disability impacted his ability to work.  The examiner determined that that the Veteran's right leg pain was caused by his intervertebral disc syndrome (IVDS), which is not service connected.  However, the examiner noted that the Veteran's back functionally limited his ability to carry heavy loads, walk long distances, and keep any position for an extended period of time.  

In a September 2011 VA examination report for the Veteran's back, which discussed his nonservice-connected degenerative disc disease (DDD), an examiner determined that the Veteran's DDD was the primary reason for his difficulty working, but that the service-connected low back strain was a contributing factor to a small extent.  The examiner noted that the nonservice-connected DDD and the service-connected low back strain would not restrict the Veteran from working in a sedentary or light duty job.  The examiner also noted that the Veteran was currently able to work four days per week.  

An August 2014 VA examination report for the Veteran's hips noted that his left hip impacted his ability to work.  The examiner noted that the Veteran planned to quit his current job because of hip discomfort.  

In a March 2017 VA addendum medical opinion, a VA examiner noted the Veteran's long-standing and consistent problems with his back, which limited his ability to work.  The examiner noted that the Veteran has previously mostly done either physically demanding work or driving.  The examiner noted that the Veteran is restricted in performing these types of work because physical work and prolonged sitting without frequent breaks aggravate his back symptoms.  The examiner noted that employers are extremely reluctant to hire someone with a back disability.  The examiner concluded that the Veteran's low back strain limited his working ability to sedentary work, which allowed for frequent breaks as needed and time off as needed for pain.  The examiner noted that the Veteran could work for VA answering telephones and performing clerical work with breaks and time off as needed; however, the examiner noted that he was unaware if the Veteran has attempted such sedentary work or if he was trained for clerical work.  

The Board has considered the opinions of the medical professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected low back strain.  Van Hoose, 4 Vet. App. at 363.  While the Board has considered the Veteran's numerous statements, as well as those of his representative, that the Veteran is unable to work due to his back symptoms, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a gainful occupation.  While the Veteran has been unemployed for periods of time during the appeal since May 2006, the fact that he is unemployed or has difficulty obtaining employment is not enough.  As noted above, the central inquiry is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Additionally, the Veteran sustained injuries to his right shoulder and a cracked rib, which he reported had prevented him from working.  These are two nonservice-connected disabilities. 

The record shows that the Veteran has been able to work in various positions, including a truck driver and an auto mechanic, throughout the appeal.  For example, an April 2009 VA treatment record shows that the Veteran reported he was working as a truck driver.  A September 2009 VA treatment record shows that the Veteran reported he had sustained an injury to his right shoulder and he had filed a workman's compensation claim.  October 2009 and November 2009 VA treatment records show that the Veteran reported he was unable to attend physical therapy for his nonservice-connected right shoulder disability because he could not take time off from work.  A May 2010 VA treatment record indicated that the Veteran reported he was doing light work for a farmer.  An October 2010 VA treatment record shows that he was working as a truck driver and tolerated sitting "quite well."  A September 2011 VA treatment record shows that the Veteran was working four days a week.  A November 2011 VA treatment record shows that he was continuing to work in a trucking job, which he described as mostly a sitting job.  A June 2012 VA treatment record shows that the Veteran reported his back went out while working at a new job.  The following month, he reported he could not take off time from work because he had started a new job.  An October 2012 VA treatment record shows that the Veteran was continuing to work full time driving a truck locally.  

A January 2013 VA treatment record shows that the Veteran reported he was not working because of a workman's compensation injury involving a cracked rib.  An August 2014 VA treatment record shows that the Veteran reported he was doing auto body work and had put in his two-week's notice because of his back.  An October 2014 VA treatment record shows that the Veteran was working as an OTR truck driver and spending 12 to 14 hours behind the wheel every day.  A November 2014 VA treatment record shows that the Veteran works 50+ hours a week as a truck driver.  That same month, the Veteran reported he did not have any pain in his back, but that he was experiencing numbness and tingling in his leg and could not take time off or he would lose his job.  A March 2015 VA treatment record indicates that the Veteran reported he was not working from October 2014 to January 2014, which contradicts the two November 2014 VA treatment records, which indicate the Veteran was, in fact, working in mid-November.  The most recent VA medical evidence from April 2017 shows that he was working full-time driving a semi-truck on long distances and that he had a CDL.  The evidence, as a whole, does not establish that the Veteran is precluded from obtaining and maintaining gainful employment due to his service-connected back disability.

Additionally, while the June 2006, September 2011, August 2014, January 2016, and March 2017 VA examiners noted that the Veteran's back symptoms impacted his ability to work, the record does not show that the Veteran would be precluded from a more sedentary work environment.  In fact, the September 2016 and March 2017 VA examiners concluded that the Veteran would be able to perform sedentary work.  Thus, although the Veteran's service-connected disability causes some functional impairment, as evidenced by his 40 percent evaluation, it is not, in and of itself, shown to preclude his participation in all forms of substantially gainful employment.  

Given these reasons, the preponderance of the evidence is against the claim of entitlement to a TDIU rating, to include on an extraschedular basis.  The benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

A TDIU rating is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


